Citation Nr: 0400766	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-04 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic medical disorder manifested by fatigue.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
memory loss.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for sinus 
congestion and/or sinusitis.


REPRESENTATION

Veteran represented by:	AMVETS




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to 
November 1991.  Service department records indicate that she 
served in the Southwest Asia theater of operations from 
January 1991 to March 1991, during the Persian Gulf War.

In a March 1998 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for fatigue, memory loss and sinusitis, 
among other disabilities, all of which the veteran claimed to 
be manifestations of Gulf War Syndrome.  The veteran was 
notified of those determinations in March 1998, and she 
submitted a notice of disagreement in June 1998.  The RO 
issued a statement of the case in July 1998, and the veteran 
submitted a substantive appeal in April 1999, more than one 
year following notice of the March 1998 decision.  In an 
April 1999 notice the RO informed the veteran that her 
substantive appeal had not been timely filed, and that no 
further action would be taken on her appeal of the March 1998 
decision.  The veteran did not disagree with the RO's 
decision as to her substantive appeal being untimely filed.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.34 (2003).  

Because the veteran did not timely perfect an appeal of the 
March 1998 decision, that decision is final.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. 
§ 3.104; 20.1103 (2003); Roy v. Brown, 5 Vet. App. 554 
(1993).

The veteran again claimed entitlement to service connection 
for fatigue, memory loss, and sinus problems in November 
1999.  In a September 2000 rating decision the RO denied 
service connection for the claimed disabilities by finding 
that the claims for service connection were not well 
grounded.  The concept of a well-grounded claim was 
eliminated by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), which was 
enacted on November 9, 2000.  The VCAA also provided for the 
re-adjudication of any claim denied as not being well 
grounded after July 14, 1999.  See the VCAA, § 7, 
subpart (b).  Based on this provision of the law, the RO re-
adjudicated the veteran's claims and denied the claims based 
on their substantive merits.  In a March 2002 rating decision 
the RO denied entitlement to service connection for chronic 
fatigue syndrome and an elevated Epstein-Barr virus titer 
(claimed as fatigue) and sinusitis and/or sinus congestion.  
In a July 2002 rating decision the RO denied service 
connection for memory loss.  The veteran perfected an appeal 
of the March and July 2002 decisions.

In the September 2000, March 2002 and July 2002 rating 
decisions the RO denied service connection for the claimed 
disabilities without considering the issue of whether new and 
material evidence had been submitted to reopen the previously 
denied claims.  Because the VCAA provided for the 
readjudication of any claim denied as not well grounded after 
July 14, 1999, the September 2000 rating decision has no 
preclusive effect in terms of the March and July 2002 
adjudications.  The March 1998 decision, however, is not 
included in the scope of the VCAA provisions allowing for the 
re-adjudication of claims, and the March 1998 decision is 
final.  

The United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) has held that if service connection for 
a claimed disability has been previously denied and that 
decision became final, the Board does not have jurisdiction 
to review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  The Board finds, therefore, that the proper issues on 
appeal are whether new and material evidence has been 
submitted to reopen the claims that were denied in March 
1998.

The Board notes that in her initial October 1997 claim the 
veteran asserted that chronic fatigue, memory loss and 
sinusitis were manifestations of an undiagnosed illness 
resulting from service in the Persian Gulf War (Gulf War 
Syndrome).  In conjunction with her November 1999 request to 
reopen the previously denied claim, she asserted that service 
connection should be granted because the claimed disabilities 
were related to her military service, regardless of her 
Persian Gulf service.  She pointed to medical treatment that 
she received while in service.  
The United States Court of Appeals for Veterans Claims (the 
Court) has held, however, that basing a claim for service 
connection on a new theory of etiology does not constitute a 
new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 
(1997).  The Board finds, therefore, that the veteran's 
November 1999 claim is not a "new" claim, and that new and 
material evidence is required in order for the Board to 
consider the substantive merits of the claim for service 
connection, regardless of the veteran's current theory 
regarding a nexus to service.

Issues not currently on appeal

In statements received in May 2003 the veteran raised the 
issues of entitlement to an earlier effective date for the 
grant of service connection and the ratings assigned for 
disabilities of both hands and both feet; entitlement to 
permanency of the ratings assigned for those disabilities; 
and entitlement to service connection for dizzy spells.  The 
Board notes that the RO previously denied entitlement to 
service connection for dizzy spells in March 1998.  The RO 
has not, however, addressed the veteran's current claim of 
entitlement to service connection for dizzy spells, or the 
additional issues raised in the May 2003 statements.  These 
issues are, therefore, referred to the RO for appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the 
Board does not have jurisdiction of issues not yet 
adjudicated by the RO].


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
fatigue in March 1998, and that decision became final in the 
absence of an appeal.

2.  The evidence received subsequent to the March 1998 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether a chronic medical 
disorder manifested by fatigue is related to an in-service 
disease or injury, and it must be considered in order to 
fairly decide the merits of the veteran's claim.

3.  The RO denied entitlement to service connection for 
memory loss in March 1998, and that decision became final in 
the absence of an appeal.

4.  The evidence received subsequent to the March 1998 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is not 
material because it does not bear directly and substantially 
on the issue on appeal, that being whether memory loss pre-
existed service and was not aggravated during service, and it 
need not be considered in order to fairly decide the merits 
of the veteran's claim.

5.  The RO denied entitlement to service connection for a 
sinus disorder in March 1998, and that decision became final 
in the absence of an appeal.

6.  The evidence received subsequent to the March 1998 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is not 
material because it does not bear directly and substantially 
on the issue on appeal, that being whether the veteran has a 
chronic sinus disorder that had its onset during service, and 
it need not be considered in order to fairly decide the 
merits of her claim.


CONCLUSIONS OF LAW

1.  The March 1998 rating decision in which the RO denied 
entitlement to service connection for fatigue is final, new 
and material evidence has been submitted, and the claim is 
reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. § 20.1103 (2003).

2.  The March 1998 rating decision in which the RO denied 
entitlement to service connection for memory loss is final, 
new and material evidence has not been submitted, and the 
claim is not reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001); 38 C.F.R. § 20.1103 (2003).

3.  The March 1998 rating decision in which the RO denied 
entitlement to service connection for a sinus disorder is 
final, new and material evidence has not been received, and 
the claim is not reopened.  38 U.S.C.A. § 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she suffers from a medical disorder 
manifested by chronic fatigue due to infections that she had 
in service, or due to environmental exposure that she 
experienced in the Persian Gulf War.  She also contends that 
although she may have had memory problems prior to entering 
service, her memory loss increased in severity during and 
since service.  In addition, she claims to have a chronic 
sinus problem that is related to the upper respiratory 
symptoms that she had in service.

As explained in the Introduction, the veteran's claims were 
finally denied by the RO in March 1998 and the Board must 
therefore initially determine whether new and material 
evidence has been received which is sufficient to reopen the 
claims.  
For reasons explained below, the Board has concluded that the 
fatigue claim is reopened.  The Board is remanding the 
fatigue claim for further evidentiary development.  The 
memory loss and sinusitis claims are not reopened.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§5103, 5103A (West 2002)].  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 
38 C.F.R. § 3.159 (2003).

As previously stated, section 7 of the VCAA provided for the 
re-adjudication of any claim denied as not well grounded 
after July 14, 1999, after compliance with the duty to notify 
and assist provisions of the VCAA.  Because the veteran's 
request to reopen was initially adjudicated in September 
2000, and was re-adjudicated based on the authority 
established in section 7 of the VCAA, the provisions of the 
VCAA are generally applicable to the veteran's claims.

The VCAA left intact, however, the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  The statute specifically provides that 
nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and its implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this issues has proceeded in 
accordance with the provisions of the laws and regulation.



Duty to notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that she is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on her behalf.  VA will also request that the veteran provide 
any evidence in her possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) [a letter from VA to 
an appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard established by the 
VCAA]; 38 C.F.R. § 3.159(b) (2003).

The Board observes that the Court held in Quartuccio, supra, 
that VA's duty to notify claimants includes requests to 
reopen previously denied claims.  

The RO informed the veteran of the evidence needed to 
substantiate her claims in July 2000 by informing her of the 
evidence generally required to establish service connection, 
and the specific evidence required to substantiate her claims 
for service connection for the claimed disorders.  The RO 
also informed her of the information and evidence that she 
was required to submit, and the evidence that the RO would 
obtain on her behalf.  Although the information provided in 
the July 2000 notice was in the context of establishing a 
well-grounded claim for service connection, that notice was 
sufficient to inform the veteran of the evidence needed to 
substantiate her claim under the VCAA because the information 
and evidence required are the same.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

Additionally, and crucially, the RO also informed the veteran 
of the evidence needed to substantiate her claims in March 
2001 by informing her of the provisions of the VCAA, the RO's 
intent to re-adjudicate her claim under the authority granted 
by the VCAA, and the specific evidence required to 
substantiate her claims for service connection.  The RO also 
informed her of the information and evidence that she was 
required to submit, and the evidence that the RO would obtain 
on her behalf.  The RO instructed her to identify any 
evidence that was relevant to her claims, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on her behalf.  As an 
alternative, the RO informed her that she could obtain the 
evidence and submit it to the RO.  The RO informed her that 
although VA would make reasonable efforts to obtain the 
evidence she identified, it was ultimately her responsibility 
to provide the evidence in support of her claims.

The Board notes that in the March 2001 notice the RO 
instructed the veteran to submit the requested information 
and/or evidence within 60 days of the notice.  In Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Federal Circuit 
invalidated 38 C.F.R. § 3.159(b)(1), which allowed the RO to 
adjudicate the claim based on the evidence of record at the 
end of the 30 day period.  The Federal Circuit found that the 
denial of a claim within one year of the notice, with a 
promise to reopen the claim within the one-year period if 
substantiating evidence was submitted, did not satisfy the 
statutory requirement that the veteran be allowed one year in 
which to submit the requested evidence.  

In legislation enacted on December 16, 2003, Congress amended 
38 U.S.C.A. § 5103(b) to allow VA to adjudicate a claim for 
VA benefits before expiration of the one-year period provided 
in the statute.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § 5103(b)).  The amendment to the 
statute is effective November 9, 2000, the date of enactment 
of the VCAA.  The purpose in the December 2003 amendment was 
in essence to nullify the holding by the Federal Circuit in 
Paralyzed Veterans of America that a claim for VA benefits 
could not be denied until one year had expired after notice 
to the claimant of the evidence needed to substantiate the 
claim.  

In any event, the veteran responded to the March 2001 notice 
by stating that she did not then have any additional evidence 
to submit.  She subsequently submitted additional evidence in 
support of her claims, which was received more than one year 
following the March 2001 notice.  More than one year has now 
expired since she was notified of the evidence needed to 
substantiate her claim in March 2001.  The Board finds, 
therefore, that she has not been prejudiced by the reference 
in the March 2001 notice to the 60-day response period, and 
that the notice provided to the veteran in March 2001 is in 
accordance with current law.

The RO provided the veteran a statement of the case in 
February 2003 and supplemental statements of the case in May 
and June 2003.  In those documents the RO informed her of the 
regulatory requirements for establishing service connection, 
and the rationale for determining that the evidence she had 
then submitted did not show that those requirements were met.  
The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantive her claims for service connection.

Duty to assist

As indicated above, the revised statute and regulation left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before VA is 
required to fulfill the duty to assist and to evaluate the 
substantive merits of that claim.  Once a claim is reopened, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

With respect to more general due process considerations, the 
veteran has been accorded ample opportunity to present 
evidence and argument in support of her appeal.  See 
38 C.F.R. § 3.103 (2003).  

Relevant Law and Regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002). 
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection based on service in the Persian Gulf War

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 
10 percent or more prior to December 31, 2006.  Compensation 
is payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.  See 
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2003).

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  "Chronic" is defined as a disability 
existing for six months or more, or a disability that 
exhibits intermittent episodes of improvement and worsening 
over a six-month period.  Compensation is not payable under 
these provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia theater of operations.  Id. 

Finality/new and material evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2003).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2003)].  The 
change in the law, however, pertains only to claims filed on 
or after August 29, 2001.  Because the veteran's present 
claim was initiated prior to August 2001, her claim will be 
adjudicated by applying the law previously in effect, 
explained in the paragraph immediately below.

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156 (2001); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  New evidence may be found to be 
material if it provides "a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Elkins v. West, 12 
Vet. App. 209, 214 (1999), rev'd on other grounds, 229 F.3d 
1369 (Fed. Cir. 2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Additional law and regulations pertinent to specific issues 
on appeal will be reviewed where appropriate below.
1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
medical disorder manifested by fatigue.

Factual Background

The "old" evidence

The veteran's service medical records show that she was 
hospitalized in March 1989 for the treatment of varicella 
(chickenpox), although the detailed treatment records 
pertaining to that hospitalization are not of record and 
could not be obtained from the treatment facility or the 
National Personnel Records Center (NPRC).  In April 1989, 
after having been discharged from the hospital, she 
complained of pain in her right side, but did not report any 
complaints pertaining to fatigue.  In August 1991 she had 
complaints of dizziness and fatigue which were attributed to 
a viral syndrome with dehydration and which improved after 
five days of treatment.

Service personnel records indicate that the veteran served in 
the Persian Gulf from January 1991 to March 1991.  In 
November 1991, the veteran completed a questionnaire 
regarding illnesses, injuries, or symptoms experienced during 
the Persian Gulf War.  At that time she denied having had any 
fever or infection of unknown cause, exhaustion, swollen 
glands of unknown cause, or any other injury or illness while 
deployed in Southwest Asia.  She did not undergo an 
examination on separation from service.

The veteran initially claimed entitlement to VA compensation 
benefits in October 1997, at which time she did indicated 
that she had not received medical treatment for any disorder, 
other than a kidney infection, since her separation from 
service.  She then characterized all of the disabilities for 
which she was claiming service connection, including chronic 
fatigue, as "Persian Gulf Syndrome."

During a December 1997 VA medical examination the veteran 
denied having had any health problems while stationed in the 
Persian Gulf.  She reported having had chronic fatigue since 
starting her family, which occurred approximately three years 
after her separation from service.  At the time of the 
examination she had three children, ages one, two, and three.  
She complained of a general lack of energy, but was able to 
care for her family without limitations.  She denied any 
chills, fever, prior infections, or history of 
lymphadenopathy.  The examiner found no evidence of chronic 
fatigue syndrome during the physical examination, and 
attributed her complaint of fatigue to caring for three 
active children under the age of three.  

Private treatment records dated from October 1995 to January 
1997 are silent for any complaints or clinical findings 
related to fatigue.

The March 1998 RO decision

Based on the evidence shown above, in the March 1998 rating 
decision the RO denied entitlement to service connection for 
chronic fatigue, claimed as Gulf War Syndrome.  The RO denied 
service connection on the basis that the December 1997 
examination did not show any objective evidence of chronic 
fatigue.

Additionally received evidence

Evidence received following the March 1998 decision includes 
a February 1998 letter to the veteran informing her of the 
results of her Persian Gulf War Registry examination.  That 
letter indicates that none of her claimed disabilities were 
related to service in the Persian Gulf War.

The veteran presented private treatment records showing that 
in July 1999 she was determined to be pregnant with her 
fourth child.  She then reported feeling fatigued, which her 
physician found to be characteristic of her prior 
pregnancies.  In October 1999 she reported that several of 
the friends with whom she had served in the Persian Gulf War 
had low platelet counts and exposure to mycoplasma.  She then 
asked to be tested to see if she had low platelets or 
mycoplasma.  The mycoplasma test results were normal.

In December 1999 the veteran presented a Persian Gulf War 
Registry questionnaire in which she reported experiencing 
excessive fatigue after her service in the Persian Gulf War, 
including feeling tired after a full night's sleep.  She also 
complained of difficulty sleeping, and excessive sleepiness 
during the day.

During a January 2002 VA medical examination the veteran 
reported that the onset of fatigue occurred two to three 
years after her separation from service.  She also complained 
of chronic fatigue at the time of the examination, which got 
worse as she got older.  In addition, she reported having had 
chickenpox while in service.  She then had four small 
children at home, and was able to care for them as needed.  
Based on the veteran's reported symptoms, the examiner 
determined that she met some of the criteria for chronic 
fatigue syndrome.  Laboratory studies revealed a markedly 
elevated Epstein-Barr virus titer, which the examiner found 
to be indicative of long-term chronic fatigue syndrome.  He 
stated that the onset of the infection by the Epstein-Barr 
virus was unknown, but that the chronic fatigue was secondary 
to the Epstein-Barr virus infection and that the veteran did 
not appear to have had any recent infections.  

In her August 2002 notice of disagreement the veteran 
asserted that she had been treated during and since service 
for fatigue.  In addition, in support of her claim she 
presented an Internet medical research article indicating 
that infectious agents may be one of the causes of chronic 
fatigue syndrome (CFS).  The article also indicates, however, 
that although chronic fatigue syndrome was initially thought 
to have been caused by the Epstein-Barr virus, it was later 
determined that the disorder was not caused by any single 
recognized infectious agent: "[n]o firm association between 
infection with any known human pathogen and CFS has been 
established."  National Center for Infectious Diseases, 
Possible Causes of CFS (last reviewed Feb. 4, 2002), at 
http://www.cdc.gov/ncidod/diseases/cfs/causes.htm.  An 
additional article clearly states that CFS is not caused by 
the Epstein-Barr virus, although an Epstein-Barr infection 
may lead to prolonged fatigue in some patients.  E-Medicine, 
Excerpt from Chronic Fatigue Syndrome (last reviewed April 
10, 2003), at http://www.emedicine.com/med/byname/chronic-
fatigue-syndrome.htm. 

The veteran also presented an Internet article showing that 
the Epstein-Barr virus is a member of the family of herpes 
viruses, including herpes zoster, and that herpes zoster is 
the virus that causes chickenpox.  Children's Liver 
Association for Support Services, Transplant Q & A (last 
visited Oct. 9, 2002), at 
http://www.classkids.org/library/classqu/ebv.htm.  She relies 
on that evidence in support of her contention that she 
contracted the Epstein-Barr virus in service, as evidenced by 
her treatment for chickenpox (varicella) in March 1989, and 
that the Epstein-Barr virus caused her to have chronic 
fatigue.

The veteran also submitted a copy of a decision of the Board 
in an unrelated case involving with the assignment of an 
earlier effective date for the grant of service connection 
for the Epstein-Barr virus.  Board decisions have no 
precedential value in adjudicating unrelated appeals.  See 
38 C.F.R. § 20.1303 (2003); see also Lynch v. Gober, 11 Vet. 
App. 22, 27 (1997).  

In a statement submitted in May 2003 the veteran asserted 
that she began experiencing undue fatigue on return from the 
Persian Gulf War, in that she was disciplined for failure to 
appear for morning formation because she did not hear her 
alarm.  She claimed that her difficulty in getting up in the 
mornings was due to a medical disorder manifested by fatigue.  
In a June 2003 statement she contended that her chronic 
fatigue began when she was hospitalized for the treatment of 
varicella (chickenpox) while in service, and that she never 
recovered from that event.

Analysis

Finality/new and material evidence

As discussed above, the Board's initial inquiry must be 
directed to the matter of whether new and material evidence 
has been submitted since the March 1998 RO denial of the 
veteran's claim.

In essence, the veteran contends that she has had chronic 
fatigue syndrome since service.  Specifically, she contends 
that post-service laboratory test results 
showing  that her white blood cell count was elevated are 
evidence an ongoing viral infection by Epstein-Barr virus 
starting in service.  She also appears to alternatively 
content that her reported fatigue is related to her Persian 
Gulf service, which the Board interprets as a continued claim 
for service connection for fatigue due to undiagnosed 
illness, which as noted was initially raised a number of 
years ago.

The RO denied the veteran's claim in March 1998 in essence on 
the basis that chronic fatigue was not medically 
demonstrated.

The report of the January 2002 VA examination showing that 
the veteran had chronic fatigue syndrome, which the examiner 
found to be secondary to an Epstein-Barr virus infection, is 
new in that the evidence previously of record did not show 
that the veteran had any medical disorder manifested by 
fatigue.  The evidence is also material because it bears 
directly and substantially on the issue on appeal, that being 
whether the veteran currently has a medical disorder 
manifested by fatigue that may be etiologically related to an 
incident of active service.  Previously received evidence 
included the veteran's service medical records, which 
included reference to an episode of fatigue associated with 
an unspecified viral infection. 

The Board finds, therefore, that evidence that is both new 
and material has been submitted, and the claim of entitlement 
to service connection for fatigue is therefore  reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.



(i.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal on a de novo basis.  See 38 U.S.C.A. § 7104(a).  The 
standard of review changes at this juncture and is as 
follows.  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In that connection, the 
Board observes that the Justus presumption of credibility 
does not apply after a claim has been reopened.  In addition, 
as noted above, although certain evidence may be sufficient 
to reopen the claim, it is not necessarily dispositive of the 
ultimate outcome of the case.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998) [new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim].  All evidence 
must be evaluated in arriving at a decision on the merits.

(ii.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  In particular, the Board must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.

With respect to this case, as noted in the Introduction, the 
RO has previously addressed this issue on the merits.  
Accordingly, there would be no prejudice to the veteran if 
the Board were to continue on to a de novo adjudication.  In 
any event, this issue is being remanded for reasons explained 
below, and the agency of original jurisdiction will have the 
opportunity to readjudicate the claim.

(iii.) VA's statutory duty to assist

The statutory duty to assist, as discussed above, also comes 
into play at this juncture.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Pursuant to 38 U.S.C.A. § 5103A(d), in a claim for 
compensation benefits the duty to assist includes providing a 
VA medical examination or obtaining a medical opinion if VA 
determines that such an examination or opinion is necessary 
to make a decision on the claim.  A medical examination or 
opinion is necessary if the information and evidence of 
record is not sufficient for VA to make a decision on the 
claim, but: (1) contains competent lay or medical evidence of 
a currently diagnosed disability or persistent or recurrent 
symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service, or during any applicable presumptive 
period; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service.

The regulation implementing this provision of the statute is 
located at 38 C.F.R. § 3.159(c)(4)(i) (2003).  That section 
provides that a medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but:

(A) Contains competent lay or medical 
evidence of a currently diagnosed 
disability or persistent or recurring 
symptoms of a disability; 

(B) Establishes that the veteran suffered 
an event, injury, or disease in service, 
or has a disease or symptoms of disease 
to which a presumption of service 
connection applies; and 

(C) Indicates that the claimed disability 
or symptoms may be associated with the 
established event, injury, or disease in 
service or with another service-connected 
disability.

38 C.F.R. § 3.159(c)(4)(i)(A)-(C).

Although the VA examiner in January 2002 found that the 
veteran has chronic fatigue syndrome that is secondary to an 
Epstein-Barr infection, service medical records do not 
document any infection by the Epstein-Barr virus during 
service.  It is not clear from the evidence of record, 
therefore, whether the veteran currently has a chronic 
illness manifested by fatigue that is etiologically related 
to the varicella (chickenpox) that she had in service, the 
unspecified viral infection in 1991, or any other incident of 
service.  The Board finds, therefore, that additional 
development is required prior to considering the substantive 
merits of the claim for service connection for fatigue.  For 
that reason this issue will be addressed in the REMAND 
portion of this decision.



2.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
memory loss.

Relevant Law and Regulations

Presumption of soundness/aggravation

According to the statute, every veteran shall be taken to 
have been in sound condition when entering service, except as 
to defects, infirmities, or disorders noted at the time of 
examination on entering service, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before entering service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002).  

Factual Background

The "old" evidence

The veteran's service medical records show that when being 
examined on entering service in November 1988, she reported 
having suffered a head injury at the age of 10 years, which 
caused her to be semi-conscious for two days and to suffer 
from memory loss.  She also reported having been involved in 
a motor vehicle accident at the age of 16 years, after which 
she was treated for chronic headaches.  On physical 
examination the examiner noted a neurological abnormality 
pertaining to the motor vehicle accident and resulting 
headaches.  The veteran was required to submit a medical 
report pertaining to the headaches.  

In a November 1988 report her private physician stated that 
she had been treated for vascular headaches, but that she had 
not been seen since November 1987 and had been discharged 
from treatment.  The veteran's physician opined that the 
veteran's headaches should not preclude military service.  
The veteran was found qualified for service by the service 
department physician.  

The veteran's service medical records are silent for any 
complaint or clinical finding pertaining to memory loss, any 
other neurological impairment, or a head injury.  

Post-service medical records are silent for any complaints or 
clinical findings related to memory loss.

During a December 1997 VA psychiatric examination the veteran 
reported that she had difficulty remembering things, in that 
she would go into a room to get something and forget what she 
was seeking.  She claimed that the memory problems had only 
occurred since her separation from service, and denied having 
had any memory problems previously.  On examination her 
memory was intact, and the examiner found no evidence of any 
psychiatric diagnosis.  

The March 1998 RO decision

Based on the evidence shown above, in the March 1998 rating 
decision the RO denied entitlement to service connection for 
memory loss, based on the December 1997 examination showing 
no objective evidence of memory loss.

Additionally submitted evidence

Evidence received subsequent to the March 1998 rating 
decision includes the Persian Gulf War Registry 
questionnaire, in which the veteran reported having severe 
difficulty with concentration, reasoning and memory loss 
after her service in the Persian Gulf War.  

In her November 1999 claim the veteran reported that some of 
the problems she had had prior to service in the Persian Gulf 
War had gotten worse, including memory loss.

During a December 2001 VA psychiatric examination the veteran 
stated that she reported having memory problems while she was 
in service, but that the treating staff did not think that 
any memory problem was significant.  The examiner reviewed 
her service medical records, and found no reference to any 
memory problems.  The veteran also stated that she was 
involved in two accidents prior to entering service, both of 
which resulted in concussions, and that she had memory loss 
after the first accident.  She stated that her memory 
problems continued while she was on active duty and after her 
separation from service.

The veteran additionally stated that her memory problems had 
gotten worse since her separation from service, in that she 
had difficulty remembering day to day events.  She and her 
husband had four daughters, and she stayed at home to care 
for her children.  On mental status examination her memory 
was grossly intact, but the examiner noted that her reported 
problems represented more subtle memory difficulties.  The 
examiner noted that the veteran had had a head injury prior 
to entering service, that she had had no head injury during 
service and that she believed that her memory problems had 
increased in severity during service.  The examiner directed 
that neuropsychological testing be completed in order to 
determine whether she had any cognitive problems due to an 
organic cause.

In conjunction with a January 2002 VA neurology examination 
the veteran reported that her memory problems began prior to 
military service, and that prior to service she had incurred 
two concussions as the result of accidents.  The neurological 
examination revealed no abnormalities.

The neuropsychological testing recommended by the psychiatric 
examiner in December 2001 was completed in May 2002.  The 
veteran then reported having incurred two head injuries, the 
first one having occurred between the ages of 10 and 13 when 
she fell off her bicycle.  She was hospitalized for two days 
due to unusual behavior, and afterwards experienced 
difficulty remembering things and had increased difficulty 
with school.  She was in a motor vehicle accident at the age 
of 16, and incurred the second concussion when her head hit 
the steering wheel of the car.  She received medical 
treatment for one year following the accident, and had been 
told that diagnostic testing had shown some water on the 
front of her brain.  She also stated that she had had to 
obtain a release from her physician in order to be accepted 
into service.  She also reported having current memory 
problems, although she was able to manage her household and 
family with a number of systems to help her remember things.

The neuropsychological testing disclosed a subtle memory 
impairment, which the examiner found to have been caused more 
by an impairment in conceptual learning strategies rather 
than an actual memory deficit.  In other words, she had 
difficulty recalling data because of difficulty in learning 
the data to begin with, which she had characterized to the 
examiner as difficulty with "comprehension".  The examiner 
found that the impairment was very likely related to organic 
damage, and that the test results were consistent with the 
changes she had described following her initial head injury.  
The examiner also found, however, that it was unclear to what 
extent the impairment may have changed since the initial 
injury or to what extent the initial injury would have made 
her vulnerable to later injury.

Analysis

In the instant appeal the veteran contends that her memory 
loss, which is acknowledged to have begun due to head 
injuries before service, is related to her military service.  
The Board notes that the veteran does not deny that the head 
injury and resulting memory loss existed prior to entering 
service.  She acknowledges having had two head injuries 
between the ages of 10 and 16 years, that she had memory loss 
associated with the initial head injury, and that she 
continued to having problems with her memory after the 
initial injury.  There is no evidence of her having incurred 
a head injury in service, nor does she so claim.    

In essence, the veteran has contended that her memory 
problems became worse during or due to service.  The 
veteran's contentions are essentially reiterative of 
contentions of record prior to the final march 1998 RO 
denial.  At that time she ascribed her claimed memory loss to 
her military service.  

The RO denied the veteran's claim of entitlement to service 
connection for memory loss in March 1998 because the evidence 
did not then reflect any objective evidence of memory loss.  
The evidence received following the March 1998 decision 
includes the report of the May 2002 neuropsychological 
testing, which shows that the veteran does, in fact, have a 
functional memory impairment.  This evidence is new, in that 
no objective evidence of memory loss was previously shown.  
The additionally received evidence does not, however, 
establish that the claimed aggravation of pre-existing memory 
loss occurred during service.  The Board observes that there 
must be new and material evidence as to any aspect of the 
veteran's claim which was lacking at the time of the last 
final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).
 
There been added to the record no evidence which is 
suggestive of any connection between the veteran's memory 
loss and her military service.  Indeed, the VA examiner in 
May 2002 determined that the cognitive impairment resulting 
in difficulty with recall was due to an organic cause, and 
was consistent with her report of the head injury prior to 
entering service.  There is no evidence indicating that the 
head injury or memory loss occurred, became initially 
manifest or was aggravated during active duty, or was 
otherwise the result of the veteran's military service.

The veteran's current claim, unlike her 1997 claim, does not 
focus on her Persian Gulf service.  In any event, in 
determining whether new and material evidence has been 
received the Board has considered the provisions applicable 
to veterans of the Persian Gulf War, as described in 
38 C.F.R. § 3.317.  The statute and regulation provide that 
compensation is not payable under those provisions if there 
is affirmative evidence that the claimed disability was not 
incurred during active duty in the Southwest Asia theater of 
operations.  The evidence shows that the veteran had two head 
injuries and memory loss prior to entering service, and the 
VA examiner in May 2002 determined that the veteran's 
cognitive impairment was due to an organic cause, consistent 
with the reported pre-service head injuries.  There is no 
additionally submitted evidence which is suggestive of any 
relationship between the veteran's claimed memory loss and 
her Persian Gulf War service.

The Board finds, therefore, that evidence that is both new 
and material has not been received.  That the claim of 
entitlement to service connection for memory loss is  not 
reopened.  The benefit sought on appeal remains denied.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for sinus 
congestion and/or sinusitis.

Factual Background

The "old" evidence 

The veteran's service medical records disclose that she was 
treated in March 1989 for an upper respiratory infection, in 
September 1989 for a cold and in August 1991 for viral 
syndrome.  She elected not to have an examination conducted 
when she separated from service in November 1991, and none 
was performed.

Post-service medical treatment records show no complaints or 
clinical findings related to a sinus disorder.

In her October 1997 claim for VA compensation benefits, the 
veteran characterized her complaints pertaining to throat and 
sinus infections as "Persian Gulf Syndrome".  The RO 
provided her a VA medical examination in December 1997, 
during which she reported that the respiratory symptoms 
bothered her the most in the summertime.  She used over the 
counter medications to treat her symptoms, but denied 
receiving any prescribed medication.  Examination of the 
nose, throat and sinuses revealed no abnormalities, and an X-
ray study of the sinuses was normal.  The examiner provided a 
diagnosis of chronic sinusitis, by history.

The March 1998 RO decision

Based on the evidence shown above, in the March 1998 rating 
decision the RO denied entitlement to service connection for 
throat and sinus infections, claimed as Gulf War Syndrome.  
The RO determined that a chronic throat or sinus condition 
was not shown during or after service.

Additionally received evidence

Evidence received subsequent to the March 1998 decision 
includes the Persian Gulf War Registry questionnaire, which 
the RO received in November 1999.  In that questionnaire the 
veteran reported having congestion in her nose and sinuses 
after her service in the Persian Gulf War.

Private treatment records disclose that in October 1999 the 
veteran reported having had a cold for the previous week, and 
that all of her children were also sick.  Following an 
examination her symptoms were diagnosed as viral syndrome.

In December 1999 the veteran submitted the letter she 
received as a result of her December 1997 Persian Gulf War 
Registry examination.  In that letter the examiner found that 
none of her complaints were related to her service in the 
Persian Gulf War.

During a January 2002 VA medical examination the veteran 
complained of ethmoid and frontal sinus pain.  She also 
complained of difficulty breathing due to stuffiness, which 
she treated with over the counter medication.  The examiner 
noted that there were times at which she had no sinus 
symptoms, so that she did not appear to have chronic 
sinusitis.  The examination resulted in a diagnosis of 
occasional episodes of sinusitis and sinus congestion.

Service department treatment records show that the veteran 
was treated for upper respiratory infections in October 2002 
and February 2003.

In February 2003 the RO provided the veteran's claims file to 
the VA physician who conducted her examination in January 
2002 in order to obtain a medical opinion regarding the 
relationship, if any, between any currently diagnosed sinus 
disorder and the symptoms that were documented during 
service.  The physician reviewed the claims file and the 
veteran's VA treatment records, and noted that at no time had 
the veteran been given antibiotics for her upper respiratory 
symptoms.  He also noted that she smoked a pack of cigarettes 
a day.  He found that she had had isolated episodes of upper 
respiratory infections in service that were treated 
symptomatically, with no reference to any antibiotic therapy.  
Her VA treatment records were silent for any complaints or 
clinical findings related to a sinus disorder.  He provided 
the opinion that any symptoms that she currently had 
represented isolated episodes, and were not chronic in 
nature.

Analysis

The RO denied entitlement to service connection for a sinus 
disorder in March 1998 because the evidence did not show that 
the veteran had a chronic sinus disorder that was related to 
the symptoms she had in service.  The evidence received 
subsequent to the March 1998 decision indicates that although 
she may have isolated episodes of upper respiratory symptoms, 
those episodes did not represent a chronic sinus or upper 
respiratory disorder.  In other words, she has not presented 
any evidence of a chronic sinus disorder, or evidence showing 
that such a disorder is related to the symptoms that she had 
in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) [symptoms, without a finding of an 
underlying disability, cannot be service-connected].  

Assuming, for the sake of argument, that the evidence 
received following the March 1998 decision is new, in that it 
shows current treatment for an upper respiratory disorder, 
the evidence is not material because it does not indicate 
that any of her isolated episodes of upper respiratory 
infections are related to any in-service disease or injury, 
including the veteran's service in the Persian Gulf War.  

The veteran has continued to contend, as she did prior to the 
March 1998 decision, that she has a sinus condition which is 
related to her military service.  This evidence is, 
therefore, essentially cumulative of the evidence previously 
of record.

The Board finds, therefore, that evidence that is both new 
and material has not been submitted, and the claim of 
entitlement to service connection for sinus congestion and/or 
sinusitis is not reopened.  The benefit sought on appeal 
remains denied.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a disorder manifested 
by fatigue is reopened.  The appeal is allowed to that extent 
only.

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for memory loss is denied.

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for sinus congestion and/or sinusitis is denied.


REMAND

As discussed by the Board above, the veteran's claim of 
entitlement to service connection for fatigue has been 
reopened.  For reasons expressed immediately below, the Board 
believes that additional evidentiary development must be 
undertaken before an informed decision may be rendered as to 
this issue.

The veteran's service medical records show that she was 
treated for a number of viral infections during service, 
including the treatment for varicella in March 1989.  The VA 
examiner in January 2002 determined that the veteran met some 
of the criteria for a diagnosis of chronic fatigue syndrome 
and that the chronic fatigue was secondary to the Epstein-
Barr virus infection.  He indicated that the Epstein-Barr 
infection was of long duration, in that there was no evidence 
of a current acute infection, but was unable to determine the 
onset of the infection.  

The veteran has presented medical treatise evidence showing 
that the Epstein-Barr virus is in the same class of viruses 
as the virus causing chickenpox, or varicella.  That treatise 
evidence also shows, however, that chronic fatigue syndrome 
is not related to an infection by the Epstein-Barr virus, and 
that the cause of the disorder is generally not known, 
although it may relate to various viral infections.

It is not clear from the evidence of record (1) whether the 
veteran has chronic fatigue syndrome, or any other medical 
disorder manifested by fatigue; and (2) whether any chronic 
disorder manifested by fatigue is related to any incident of 
service, including a viral infection or the veteran's service 
in the Persian Gulf War.  The Board finds, therefore, that 
remand of this issue is required.

Accordingly, this issue is remanded to the Veterans Benefits 
Administration (VBA) for the following:

1.  VBA should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for fatigue since 
February 2003.  After securing any 
necessary release, the VBA should obtain 
copies of such records that are not in 
file.  If the VBA is not able to obtain 
the identified records, the claims file 
should be documented to that effect and 
the veteran so notified.

2.  The VBA should afford the veteran a 
VA medical examination in order to 
determine whether she has a chronic 
medical disorder manifested by fatigue 
and, if so, whether that disorder is 
related to service.  The claims file and 
a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examiner should determine 
whether the veteran's history and 
symptoms meet the criteria for a 
diagnosis of chronic fatigue syndrome, or 
any other chronic medical disorder 
manifested by fatigue.  If that 
determination is affirmative, the 
examiner should also provide an opinion, 
based on review of the evidence of 
record, as to whether any currently 
diagnosed chronic disability manifested 
by fatigue is at least as likely as not 
(a probability of 50 percent or greater) 
etiologically related to any incident of 
the veteran's service, including a viral 
infection or her service in Southwest 
Asia during the Persian Gulf War.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the VBA 
should readjudicate the issue remaining 
on appeal.  If the benefit sought on 
appeal remains denied, the veteran and 
her representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the VBA.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the VBA to provide expeditious handling of all cases 
that have been remanded by the Board.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



